Citation Nr: 0832224	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  99-03 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to an increased evaluation for orchialgia, left 
post operative varicocelectomy, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. Hudson, Counsel




INTRODUCTION

The veteran served on active duty from June 1965 to July 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Wilmington, Delaware, which in pertinent part, denied the 
claim now on appeal.

The Board reviewed this matter initially in August 2005.  At 
that time the Board denied a claim for service connection for 
a skin disorder and remanded the claim for an increased 
evaluation for orchialgia, left post operative 
varicocelectomy.  That remaining issue was again remanded in 
September 2006.  

In an informal hearing presentation in September 2008, the 
veteran's representative requested that the case be remanded 
to determine whether the veteran has current erectile 
dysfunction and bowel problems due to service-connected 
orchialgia, left post operative varicocelectomy.  As to 
erectile dysfunction, the veteran is already service-
connected for this condition, described as "impotency," as 
secondary to diabetes mellitus.  Although service connection 
for "stomach/nerve damage" was previously denied by a final 
rating decision dated in April 2002, which contained 
references to gastrointestinal disabilities as a whole, the 
decision did not specifically address bowel problems.  This 
issue is not before the Board, however, and is REFERRED to 
the RO for initial development and consideration.  


FINDING OF FACT

Orchialgia, left post operative varicocelectomy is manifested 
by well-healed, asymptomatic post-surgical scars, and 
complaints of pain.




CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
orchialgia, left post operative varicocelectomy, have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.20, 4.123, 4.124, 4.124a, Diagnostic 
Code 7599-8630 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  For an increased compensation claim, the veteran 
must be notified that he or she must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  

In this case the veteran was provided a letter in September 
2006, which informed him that in order for an increased 
rating, evidence must show his condition had become worse.  
The RO advised the claimant of his and VA's respective duties 
for obtaining different types of evidence.  The notice also 
provided examples of the types of medical and lay evidence 
that the claimant may submit (or ask the Secretary to obtain) 
that are relevant to establishing entitlement to increased 
compensation-e.g., treatment records, Social Security 
Administration (SSA) determinations, statements from 
employers, or statements discussing his disability symptoms 
from people who had witnessed how they affected him.  He was 
told that a disability rating will be determined under the 
rating schedule, with ratings ranging from 0 percent to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment.  In addition, 
he was provided with information regarding effective dates.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Subsequent to the notification letter, his claim was 
readjudicated in a May 2007 supplemental statement of the 
case.  Thus, the timing defect was cured by a subsequent 
readjudication.  See Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).  

He was also provided with the specific criteria for rating 
the disability under various diagnostic codes in the January 
1999 statement of the case and the July 2002 and May 2007 
supplemental statements of the case.  Thus, cumulatively, the 
veteran was informed of the necessity of providing on his/her 
own or by VA, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Thus, the duty to notify has been satisfied.

As to the duty to assist, the veteran's pertinent medical 
records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  There is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.  In this regard, 
although the VA treatment records indicate that the veteran 
receives treatment for various conditions on a private basis, 
he has not specifically identified, or authorized the release 
of, any records of treatment for the condition at issue, 
which have not been obtained.  He was afforded VA 
examinations in October 1997 and September 2005, and there is 
no objective evidence indicating that there has been a 
material change in the service-connected disorder(s) since 
the claimant was last examined.  38 C.F.R. § 3.327(a).  
Although the veteran's representative contended, in September 
2008, that the veteran should be afforded an additional 
examination because the last examination was three years ago, 
the duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-95.  
The VA examinations were thorough and supported by VA 
outpatient treatment records.  The examination in this case 
is adequate upon which to base a decision.  The records 
satisfy 38 C.F.R. § 3.326. 

Thus, the Board finds that all necessary notification and 
development has been accomplished, and therefore appellate 
review may proceed without prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

II.  Increased Rating

The veteran contends that his orchialgia, left post operative 
varicocelectomy warrants a higher evaluation.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  
Although the disability must be considered in the context of 
the whole recorded history, including service medical 
records, the present level of disability is of primary 
concern in determining the current rating to be assigned.  
See 38 C.F.R. § 4.2 (2007); Francisco v. Brown, 7 Vet. App. 
55 (1994); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
If the disability has undergone varying and distinct levels 
of severity throughout the entire time period the increased 
rating claim has been pending, staged ratings may be 
assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The rating schedule does not include a diagnostic code for 
orchialgia, left post operative varicocelectomy.  Orchialgia 
is defined as "pain in a testis."  See Wright v. Gober, 10 
Vet. App. 343, 345 (1997) (citing Dorland's Illustrated 
Medical Dictionary 566 (28th ed. 1988)).  The veteran's 
condition has been evaluated under diagnostic code 8630, 
which pertains to neuritis of the ilio-inguinal nerve.  See 
4.20 (2007) (when an unlisted condition is encountered it is 
permissible to rate under a closely related disease or 
injury).  Impairment of the ilio-inguinal nerve may be rated 
pursuant to Diagnostic Codes 8530 (paralysis), 8630 
(neuritis), and 8730 (neuralgia).  A noncompensable rating is 
assigned for mild or moderate paralysis of the ilio-inguinal 
nerve, and a compensable, 10 percent rating is assigned for 
severe to complete paralysis of the ilio-inguinal nerve. 38 
C.F.R. § 4.124a, Diagnostic Code 8530. 

Neuritis of the peripheral nerves, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
rating equal to severe, incomplete, paralysis.  The maximum 
rating that may be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate, or with sciatic nerve involvement, for moderately 
severe, incomplete paralysis.  38 C.F.R. § 4.123.

Neuralgia of a peripheral nerve characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.  38 C.F.R. § 4.124.

A 10 percent rating is the maximum rating provided for ilio-
inguinal nerve injury.  The veteran's current 20 percent 
rating was assigned as a result of an April 1989 Board 
decision, which found that in light of the multiple surgical 
procedures the veteran had undergone to relieve his pain, 
with records showing continued complaints of severe pain, an 
extraschedular rating of 20 percent was warranted.  See 
38 C.F.R. § 3.321(b) (2007).  

The evidence in connection with the current claim does not 
show that the condition has worsened since that time.  No 
treatment specifically for the orchialgia, left post 
operative varicocelectomy, has been shown.  On a VA 
examination in October 1997, the veteran said he had three or 
four kidney or bladder infections since 1989. He said he also 
complained of pain in the left groin and testicle.  On 
examination, the external genitalia were normal.  He had two 
descended testicles, with no evidence of tenderness or 
enlargement of the testicles.  The penis was normal.  There 
were several well-healed surgical scars in the left groin.  
There was no evidence of subcutaneous tissue loss.  There was 
no keloid formation.  No fistulae were present.  

On a VA examination in September 2005, the veteran reported 
that his testicles had been mangled during the in-service 
incident in which a transmission had fallen onto his groin.  
He said he continued to have chronic daily pain, described as 
a pounding, throbbing ache, until 1987.  Since then, he said 
the pain had remained stable at 3/10 controlled with 
medication.  He said that in 1987, he had been diagnosed with 
an encompassed nerve with scar tissue within the testicle, 
which was causing spasms into the stomach with diarrhea 
daily.  On examination, the penis, testicles, epididymis, 
spermatic cord, and scrotum were normal.  There were noted to 
be no affects of his condition on his daily activities.  

Thus, the examinations do not show any symptoms except for 
well-healed, asymptomatic surgical scars.  It has been 
neither contended nor shown that the scars are tender, 
painful, unstable, or limit any function.  See 38 C.F.R. 
§ 4.118, Diagnostic Codes 7802, 7803, 7804, 7805.  Therefore 
a separate rating based on the post-surgical scars is not 
warranted.  

At the time of his discharge from service, the service 
department recommended that his condition be evaluated 
analogously to Diagnostic Code 7525, which pertains to 
chronic epididymo-orchitis, and provides that the condition 
be rated as a urinary tract infection.  A 30 percent 
evaluation is assigned when there is evidence of recurrent 
symptomatic infection requiring drainage/ frequent 
hospitalizations (greater than two times per year) and/or 
requiring continuous intensive management; and, a 10 percent 
evaluation is assigned when there is evidence of long-term 
drug therapy, one to two hospitalizations per year, and/or 
requiring intermittent intensive management.  38 C.F.R. § 
4.115a (2007).  

However, despite the multiple surgeries and hospitalizations 
in the past, intensive treatment has not been required during 
the appeal period.  The most recent hospitalization for 
treatment in the area of the prior injury was in August 1996, 
when he had an infected sebaceous cyst removed from the left 
groin fold near the scrotum.  Both examinations, in 1997 and 
in 2005, failed to disclose objective findings.  Likewise, VA 
treatment records do not show specific complaints, although 
he states that he still has pain.  Therefore, a 30 percent 
rating under diagnostic code 7525 is not warranted. 

Where warranted, the case may be referred to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of whether "an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities" was warranted.  See 38 
C.F.R. § 3.321(b)(1) (2007); VAOPGCPREC 6-96; Floyd v. Brown, 
9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337, 
339 (1996).  

In determining whether referral for extraschedular 
consideration is appropriate, the Board first must compare 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  
See Thun v. Peake, 22 Vet. App. 111 (2008).  It has already 
been determined, in 1989, that the criteria were not 
sufficient, and that the veteran warrants a 20 percent 
rating, on an extra-schedular basis.  

The Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms, such 
as to warrant referral for extra-schedular consideration for 
a higher rating."  38 C.F.R. 3.321(b)(1). (related factors 
include "marked interference with employment" and 
"frequent periods of hospitalization").  Barringer v. Peak, 
No. 06-3088 (U.S. Vet. App. Sept. 16, 2008).  When the rating 
schedule is inadequate to evaluate a claimant's disability 
picture and that picture has related factors such as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service for completion of the third step--a 
determination of whether, to accord justice, the claimant's 
disability picture requires the assignment of an 
extraschedular rating.  Id.  In this case, as discussed 
above, no periods of hospitalization for the condition have 
been shown during the appeal period.  No allegations of 
marked interference of employment have been made; in the most 
recent examination, the veteran was noted to be unemployed, 
but it was not indicated that this was due to his orchialgia, 
left post operative varicocelectomy.  Under these 
circumstances, referral of the claim to the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, for consideration of a higher extraschedular 
evaluation, is not warranted.

The veteran's principle contentions relate to other 
conditions, such as gastrointestinal problems, that the 
veteran believes are due to his service-connected orchialgia, 
left post operative varicocelectomy.  However, while the 
appellant is competent to give evidence about what he 
experienced; for example, he is competent to report that he 
had certain injuries during service or that he experienced 
certain symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  As a layman, however, he is not competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical expertise.  See, e.g., See Routen 
v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  Moreover, service 
connection for secondary conditions is not currently before 
the Board.  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt does not apply, and the claim must 
be denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  


ORDER

An evaluation in excess of 20 percent for orchialgia, left 
post operative varicocelectomy is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


